Affirm and Opinion Filed December 6, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00980-CR

                   FREDDIE GOINES BEVERLY, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the 422nd Judicial District Court
                          Kaufman County, Texas
                   Trial Court Cause No. 19-90211-422-F

                         MEMORANDUM OPINION
                  Before Justices Myers, Pedersen, III, and Garcia
                          Opinion by Justice Pedersen, III
      A jury found appellant Freddie Goines Beverly guilty of aggravated sexual

assault. The finding was enhanced by two prior offenses, and the trial court assessed

appellant’s punishment at eighty years’ confinement in the Institutional Division of

the Texas Department of Criminal Justice. In a single issue, appellant argues the trial

court abused its discretion when it denied his request to recall and cross-examine the

complainant about her criminal record after the State opened the door to that

testimony. We affirm the trial court’s judgment.
                                    Background

      Before trial of the case began, the State offered a motion in limine, seeking an

order that—unless they first approached the bench for a hearing on the matter—

defense witnesses and attorneys would not:

      mention, allude to, refer to, or begin to testify in any manner
      whatsoever, or elicit testimony from witnesses regarding the following:
      that [the complainant] has been arrested in the past for misdemeanor
      and felony offenses, and that [the complainant] has had formal criminal
      charges and/or convictions for offenses, and that [the complainant] is
      currently on deferred adjudication probation for felony offenses, and
      that [the complainant] is currently in the custody of and under court-
      ordered treatment at SAFP (Texas Substance Abuse Felony Punishment
      Facility).

Counsel for appellant did not object to the motion, and the trial court granted it.

      The first witnesses at trial were Daniel and Jessica Smith, a married couple

who were driving home and came upon appellant punching the complainant in the

middle of an intersection in Forney. They stopped the car, and Mr. Smith yelled at

appellant to stop. Appellant ran away; Mr. Smith chased him and called 911. Mrs.

Smith, meanwhile tended to the complainant: the young woman had cuts, and her

face was swollen; she was naked from the waist down; and she was crying

hysterically. She told Mrs. Smith that appellant had tried to rape her. Mrs. Smith also

called 911. The police arrived quickly and arrested appellant.

      The complainant testified to the events of that day. She had met appellant

earlier in the day, when she was visiting at his family’s home. She made two trips to

a convenience store with appellant and his nephew to buy beer and tobacco. She

                                         –2–
testified that she had had enough beer then, but appellant wanted to go back to the

store, so the two of them returned. Police officers—who testified they were

responding to a call about a couple drinking outside the store—arrived at the store

and drove the two of them home separately. Appellant came by the complainant’s

home later, and the two were walking together back to the store when appellant

suddenly began punching her, tore her shorts off, and attempted to penetrate her with

his penis. When he could not, he digitally penetrated her, and attempted to force her

to perform oral sex on him. She ran away, trying to reach an intersection where

someone could see and help her. She collapsed at the intersection where the Smiths

stopped.

      After the complainant testified and was cross-examined, the State called

Susan Velez, a certified sexual assault nurse examiner (SANE), who examined the

complainant the following morning. Velez testified, using the report she created at

the time of the exam, to what the complainant told her, including that she had not

voluntarily ingested alcohol over the last twenty-four hours. The prosecutor asked

Velez to read the “Patient’s History of Events” from her report. For our purposes,

the relevant portion of that section of the report involved the time period before the

assault, when police were called to the convenience store. Velez read:

      I was walking in my neighborhood. There’s only one really black guy
      in the neighborhood, so he wanted to walk to the store with me. He had
      got in trouble. . . . He got caught for having [an] open container so they
      ran his record and mine. They let me go because my record is fucking
      clean. They gave me a ride home.

                                         –3–
After the State rested, defense counsel asked to recall the complainant “for the

purpose of confronting her as to whether or not that is true or not true that she had,

had a clean record.” Counsel argued that the complainant had “multiple law

enforcement contacts” and thus what she had told the SANE created a false

impression for the jury. The trial court heard arguments from both sides but denied

appellant’s request to recall the complainant.

      The jury found appellant guilty of aggravated sexual assault. Appellant

pleaded true to two enhancements, and the trial court sentenced him to eighty years’

confinement. This appeal followed.

                             The Confrontation Issue

      Appellant’s single issue complains of the trial court’s refusal to allow him to

confront the complainant concerning her criminal record. The court ruled that the

evidence elicited from the SANE’s report was not testimonial in nature and that

impeaching the complainant based on that statement would be improper.

      At the outset, we have serious concerns about the State’s conduct that initiated

this issue. The defense complied with the State’s motion in limine and made no

reference to the complainant’s criminal history during its cross-examination of her.

Then, after the complainant had finished testifying, the State directed Velez to read

the section from her report that included the complainant’s assertion that her record

was clean. The issue is complicated by the fact that the statement came only

indirectly from the complainant, who was not under oath at the time that she made

                                         –4–
the statement to Velez.1 Regardless, we conclude that the State opened the door to

evidence about the complainant’s criminal history.

        The State argues that appellant did not preserve this issue for our review

because he made neither a detailed offer of proof concerning the excluded evidence

nor a formal bill of exception. We disagree that the issue was not preserved. The trial

court discussed the precise issue with counsel at some length. Appellant’s counsel

confirmed his complaint and his request: that the complainant was on deferred

adjudication probation for more than one felony, that she had had multiple “law

enforcement contacts,” and that the statement read by the SANE was “just a

materially false statement.” Appellant’s counsel argued he should have the right to

confront the complainant about that statement. The discussions and arguments

before the court, involving counsel for the State as well as appellant’s counsel,

centered on whether the statement was testimonial or not, a matter at the heart of a

Confrontation Clause issue. See, e.g., Wall v. State, 184 S.W.3d 730, 734 (Tex. Crim.

App. 2006) (admission of hearsay statement made by non-testifying declarant

violates Sixth Amendment if statement was testimonial and defendant lacked prior

opportunity for cross-examination). We conclude that appellant preserved his

confrontation complaint.



    1
       Indeed, the trial court stated that if the complainant had made the statement directly, “then I do think
at that point you would be able to impeach her through cross-examination.”


                                                     –5–
      Nevertheless, even if we were to assume—without deciding—that the trial

court’s ruling violated appellant’s confrontation rights, a violation of the

Confrontation Clause is subject to a harmless error analysis. Shelby v. State, 819

S.W.2d 544, 546 (Tex. Crim. App. 1991). When the error involves a trial court’s

unconstitutionally restricting cross-examination, we must first assume that the

damaging potential of the cross-examination had occurred. Davis v. State, 203

S.W.3d 845, 850 (Tex. Crim. App. 2006). In this case, that would mean assuming

that the complainant had been impeached with her criminal history. Then we must

ask whether admission of that impeachment evidence, considered within the context

of the trial as a whole, would likely have made a significant impact upon the mind

of an average juror. Id. Our answer to this question is informed by examining the

following factors: (1) the importance of the witness’s testimony in the prosecution’s

case; (2) whether the testimony was cumulative; (3) the presence or absence of

evidence corroborating the testimony of the witness on material points; (4) the extent

of cross-examination otherwise permitted; and (5) the overall strength of the

prosecution’s case. Id. (citing Delaware v. Van Arsdall, 475 U.S. 673, 684 (1986)).

      Accordingly, we assume that the complainant had been recalled in this case,

and that appellant had been able to impeach her with her multiple “law enforcement

contacts.” We evaluate the Van Arsdall factors as follows:

      (1) We agree with appellant that the complainant’s testimony was
      critical to the State’s case.


                                         –6–
(2) Any testimony that the complainant had a criminal record would not
have been cumulative, at least in part because—prior to the SANE
testimony—all witnesses and attorneys had complied with the State’s
limine motion.

(3) In significant respects, the complainant’s testimony concerning the
assault was corroborated: by the uninterested witnesses who came
upon her as she was being beaten by appellant, by police testimony that
officers found her clothing where she testified appellant had torn it off,
by her injuries showing that she had run from appellant and fallen in
the process. Indeed, as to the elements of the aggravated sexual assault,
the single uncorroborated element was the act of digital penetration.

(4) Appellant conducted a full cross-examination of the complaining
witness when she was on the stand. Appellant has not identified any
area of inquiry he was denied other than the complainant’s criminal
record.

(5) As we have related above, the State produced testimony from
uninterested witnesses who came upon appellant assaulting the
complainant; as a result, certain issues never implicated the
complainant’s credibility. The Smiths observed appellant’s violent
attack on her. Mr. Smith pursued appellant until he was arrested, so
there was no issue as to identity in the case. And Mrs. Smith testified
to the complainant’s emotional demeanor, physical injuries, and claim
of attempted rape. Police officers testified to finding the complainant’s
clothes and phone where she reported appellant had begun to attack her.

Appellant’s counsel’s closing argument largely attempted to raise a
doubt about the single issue of penetration and to have the jury consider
the lesser included offense of attempted sexual assault. To be sure,
counsel asked for a not guilty verdict, but his argument focused on
undermining the penetration element. His argument was based on the
SANE report’s indication that the complainant answered “no” when
asked whether penetration had occurred. The State showed the jury,
however, that when the complainant’s testimony was examined using
the legal understanding of the term penetration—the understanding the
jury received in its charge—she did testified that appellant digitally




                                   –7–
         penetrated her.2 We conclude the State’s case against appellant was
         very strong.

         The Van Arsdall factors are not exclusive. Davis, 203 S.W.3d at 852. We have

considered two other factors concerning the context of the trial to assist us in

determining the effect the complainant’s impeachment would have had on the jury.

The first relates to conflicting evidence that could impact the complainant’s

credibility. Velez testified that she asked the complainant whether she had

voluntarily ingested alcohol over the last twenty-four hours and the complainant

replied that she had not. But jurors had already heard the complainant herself testify

that she drank beer that day. As a result, before any impeachment testimony

concerning her criminal record would have been offered, jurors may have already




    2
        This exchange occurred during the complainant’s testimony:
         Q. So was he able to penetrate your vagina with his penis?

         A. No. But he tried to arouse me by taking his fingers and licking them and like trying to
         rub my clitoris.

         Q. Let’s talk about that. The outer folds of your vagina, did his finger actually penetrate
         there and touch your clitoris?

         A. Yes.

And although the complainant had answered “no” to Velez’s initial question about penetration, she
reported the same conduct by appellant to Velez, saying that appellant “touched my clitoris.”

The jury was instructed:

         “Female Sexual Organ” means and includes the vulva or tissue immediately surrounding
         the vagina, the vagina, the female genitalia or any parts between the labia of the female
         genitalia.

         You are further instructed that penetration is complete, however slight.

                                                    –8–
questioned whether the complainant was being completely truthful in her reporting

of facts to the nurse.

      Finally, although we rejected the argument that error was not preserved in this

case, we must acknowledge that the State indirectly identified a significant issue in

our harm analysis. We do not know the specifics of the complainant’s criminal

history aside from the fact that she was on deferred adjudication probation “for some

felony offenses.” Without identification of those offenses, and any other aspects of

the complainant’s history that would be offered, we cannot realistically predict how

the impeachment evidence would affect jurors’ evaluation of the complainant’s

testimony concerning the aggravated sexual assault.

      When we consider all of these factors, we conclude that—even if the trial

court’s refusal to allow appellant to cross-examine the complainant concerning her

criminal history violated his right to confrontation—there is no reasonable

possibility that the court’s error “moved the jury from a state of non-persuasion to

one of persuasion” concerning appellant’s guilt. See Davis, 203 S.W.3d at 852–53.

Instead, we conclude on the record before us, beyond a reasonable doubt, that the

error could not have contributed to appellant’s conviction. See TEX. R. APP. P.

44.2(a). We overrule appellant’s single issue.




                                        –9–
                                   Conclusion

      We affirm the trial court’s judgment.



210980f.u05                               /Bill Pedersen, III//
                                          BILL PEDERSEN, III
Do Not Publish                            JUSTICE
TEX. R. APP. P. 47




                                      –10–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

FREDDIE GOINES BEVERLY,                       On Appeal from the 422nd Judicial
Appellant                                     District Court, Kaufman County,
                                              Texas
No. 05-21-00980-CR          V.                Trial Court Cause No. 19-90211-422-
                                              F.
THE STATE OF TEXAS, Appellee                  Opinion delivered by Justice
                                              Pedersen, III. Justices Myers and
                                              Garcia participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 6th day of December, 2022.




                                       –11–